Citation Nr: 1412892	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-33 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for a status post right foot sesamoid fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California. Due to the Veteran's place of residence, the Regional Office in Oakland, California (RO) subsequently assumed jurisdiction. 

In September 2010, the Veteran testified before a Veterans Law Judge (who has since retired) at a Board hearing at the Los Angeles Regional Office. A transcript of the testimony offered at this hearing has been associated with the record.

In January 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at an additional Board hearing conducted via videoconferencing. A transcript of the testimony offered at this hearing has been associated with the record.

During the pendency of the appeal, the Veteran submitted a claim for an increased rating for his service-connected left ankle disability. That issue is referred to the RO for all necessary development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

All outstanding records indicating treatment for the Veteran's service-connected right foot disability should be procured and associated with the claims file. 

At the January 2014 Board hearing, the Veteran testified that his service-connected right foot disability had worsened since the most recent VA medical examination. An additional examination to determine the severity of the Veteran's service-connected right foot disability should be performed. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected right foot disability. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records.

2. Schedule the Veteran for a VA examination of his right foot disability, specifically a status post right foot sesamoid fracture, to determine the current nature and severity of that disability. The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

3. When the development requested has been completed and compliance with the requested actions has been ensured, the Veteran's claim should again be reviewed on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


